 Case: 2:20-cv-06234-SDM-CMV Doc #: 1 Filed: 12/04/20 Page: 1 of 12 PAGEID #: 1




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 GRANT WACHTELHAUSEN, on behalf of                   )
 himself and all others similarly situated,          )   CASE NO.       _____________
                                                     )
                 Plaintiff,                          )   COLLECTIVE AND CLASS ACTION
                                                     )   COMPLAINT
         v.                                          )
                                                     )   JURY DEMAND ENDORSED HEREON
 CCBCC, INC.,                                        )
                                                     )
                 Defendant.                          )

        Plaintiff Grant Wachtelhausen files this Complaint against Defendant CCBCC, Inc. seeking

all available relief under the Fair Labor Standards Act of 1938, 29 U.S.C. § 201, et seq. (FLSA); Ohio

Revised Code (O.R.C.) § 4111.03(D) and § 4113.15 (OPPA), and O.R.C. §2307.60. The following

allegations are based on personal knowledge of Plaintiff’s own conduct, and upon information and

belief as to the conduct and acts of others:

                                         INTRODUCTION

        1.      This case challenges policies and practices of Defendant that violate the FLSA.

        2.      Plaintiff brings this case “collective action” on behalf of himself and other

“similarly situated” persons who may join this case pursuant to 29 U.S.C. §216(b).

        3.      Plaintiff brings this claim as a class action pursuant to Fed. R. Civ. P. 23 to remedy

violations of the Ohio Minimum Fair Wage Standards Act on behalf of all similarly situated hourly

workers currently or previously employed by Defendant in Ohio within the two years preceding the

filing of this Action.

                                  JURISDICTION AND VENUE

        4.      This Court has federal question jurisdiction over this action pursuant to 28 U.S.C.

§ 1331 and 29 U.S.C. § 216(b).
 Case: 2:20-cv-06234-SDM-CMV Doc #: 1 Filed: 12/04/20 Page: 2 of 12 PAGEID #: 2




       5.       Venue is proper in this forum pursuant to 28 U.S.C. § 1391.

       6.       The Court has supplemental jurisdiction over the asserted state law claims pursuant to

28 U.S.C. § 1367 because the claims are so related to the FLSA claims as to form part of the same

case or controversy.

                                             PARTIES

       7.       During relevant times, Plaintiff has been an adult individual residing in this District

and Division.

       8.       At all relevant times, Plaintiff was an employee within the meaning of 29 U.S.C.

§ 203(e). Plaintiff has been employed by Defendant for approximately the last three years.

       9.       Defendant is a for-profit Delaware corporation that is registered to conduct business

in Ohio.

       10.      At all relevant times, Defendant conducted business at 4500 Groves Rd., Columbus,

OH 43232 (Franklin County).

       11.      Defendant can be served through its statutory agent: CT Corporation System, 4400

Easton Commons Way, Suite 125, Columbus, OH 43219.

       12.      At all relevant times, Defendant was an employer within the meaning of 29 U.S.C.

§ 203(d).

       13.      At all relevant times, Defendant was an enterprise engaged in commerce or in the

production of goods for commerce within the meaning of 29 U.S.C. § 203(s)(1).

       14.      At all relevant times, Plaintiff was an employee engaged in commerce or in the

production of goods for commerce within the meaning of 29 U.S.C. §§ 206-207.

       15.      Plaintiff’s’ written Consent to Join form is attached as Exhibit A.




                                                  2
 Case: 2:20-cv-06234-SDM-CMV Doc #: 1 Filed: 12/04/20 Page: 3 of 12 PAGEID #: 3




                                     FACTUAL ALLEGATIONS

                     Unpaid Work Resulting From Use of Electronic Machinery

        16.     Defendant manufactures and bottles various beverages.

        17.     Plaintiff and others similarly situated are employed as non-exempt, hourly laborers.

        18.     Non-exempt work includes building pallets.

        19.     As part of their jobs, Plaintiff and others similarly situated use various electronic

machinery such as forklifts and pallet jacks.

        20.     Plaintiff and others similarly situated are required to arrive to work approximately 60

minutes before their shift-start time in order to perform compensable work such as finding a pallet

jack and charging it if necessary.

        21.     This compensable work is integral and indispensable to the work that Plaintiff and

others similarly situated were hired to do.

        22.     This work constituted the first principle activity of their workday.

        23.     They cannot perform the rest of their shift without first ensuring their forklifts and

pallet jacks are available and charged.

        24.     Defendant does not pay Plaintiff and others similarly situated for this pre-shift

compensable work.

        25.     There are no practical administrative difficulty of recording this unpaid work of

Plaintiff and other similarly situated employees. It could have been precisely recorded for payroll

purposes simply by allowing them to clock in when they performed the pre-shift work.




                                                   3
 Case: 2:20-cv-06234-SDM-CMV Doc #: 1 Filed: 12/04/20 Page: 4 of 12 PAGEID #: 4




                           Unpaid Work Resulting from COVID Protocols

        26.     As business handling beverages meant for human consumption, Defendant is

regulated by the U.S. Food and Drug Administration (FDA), and are subject to the Federal Food,

Drug, and Cosmetic Act, 21 U.S.C. § 9, et seq. (FDCA).

        27.     In enforcing the FDCA, the FDA promulgates its own Good Manufacturing Practices

(GMPs) for the manufacturing, packing, or holding of human food, set forth in 21 C.F.R. § 110, with

which Defendant is required by law to comply.

        28.     The GMPs have a section dedicated to personnel, which specifically requires that

“[a]ll persons working in direct contact with food, food-contact surfaces, and food-packaging

materials shall conform to hygienic practices while on duty to the extent necessary to protect against

contamination of food.” 21 C.F.R. § 110.10(b) (emphasis added). These practices include, but are not

limited to, maintaining adequate personal cleanliness, and taking any other necessary precautions to

protect against contamination of food, food-contact surfaces, or food-packaging materials with

microorganisms or foreign substances.

        29.     Additionally, the Occupational Safety and Health Act of 1970 entitles employees to a

safe workplace and requires employers to keep the workplace free of known health and safety hazards.

        30.     Plaintiff and others similarly situated are required to arrive to work early before their

shift in order to disinfect their work areas, and to don gloves and masks.

        31.     Upon information and belief, Defendant would deem it impossible for their employees

to perform their job duties unless they were in compliance with federal or state food and workplace

safety laws.

        32.     This compensable work is integral and indispensable to the work that Plaintiff and

others similarly situated were hired to do.



                                                   4
 Case: 2:20-cv-06234-SDM-CMV Doc #: 1 Filed: 12/04/20 Page: 5 of 12 PAGEID #: 5




        33.     This work constituted the first principle activity of their workday. They cannot

perform the rest of their shifts without first performing this work.

        34.     Defendant does not pay Plaintiff and others similarly situated for this pre-shift

compensable work.

        35.     There was no practical administrative difficulty of recording this unpaid work of

Plaintiff and other similarly situated employees. It could have been precisely recorded for payroll

purposes simply by allowing them to clock in when they performed the pre-shift work.

                       Unpaid Work Resulting From Shortened Lunch Breaks

        36.     Defendant requires Plaintiff and others similarly situated to clock out for lunches,

resulting in 30 minutes of unpaid time.

        37.     However, because Plaintiff and others similarly situated have to park and plug in their

forklifts and/or pallet jacks, and clean their work stations before going to lunch, they do not get to

enjoy the full 30 minutes of unpaid lunch time. Instead, they effectively only get breaks of

approximately 15 minutes.

        38.     Because Plaintiff and others similarly situated are not able to enjoy the full 30 minutes

of unpaid lunch time, and because breaks of 20 minutes or less must be paid under the FLSA, this

company-wide practice results in 30 minutes of unpaid compensable time every day.

        39.     Because this unpaid compensable work falls between the first and last principle

activities of Plaintiff and others similarly situated, it must be paid under the FLSA and Ohio law.

        40.     Plaintiff and other similarly situated employees, as full-time employees, regularly

worked over 40 hours in a workweek.

        41.     Plaintiff and other similarly situated employees were not paid for all of the time

worked as described above.



                                                   5
 Case: 2:20-cv-06234-SDM-CMV Doc #: 1 Filed: 12/04/20 Page: 6 of 12 PAGEID #: 6




       42.     The amount of unpaid work is upwards to approximately 1.5 hours per day.

       43.     As a result of Plaintiff and other similarly situated employees not being paid for all

hours worked, and Plaintiff and other similarly situated employees were not paid overtime

compensation for all of the hours they worked over 40 each workweek.

       44.     Defendant knowingly and willfully engaged in the above-mentioned violations of the

FLSA by not paying Plaintiff and those similarly situated for compensable work. For example,

managers and supervisors saw Plaintiff and others similarly situated performing this unpaid work,

and made statements concerning coming in early in order to do their jobs. Additionally, managers

made statements about avoiding safety-related lawsuits. Further, around the warehouse are posted

notes concerning keeping the workplace clean and sanitary.

       45.     Upon information and belief, Defendant failed to make, keep, and preserve records of

the required and unpaid work performed by Plaintiff and other similarly situated employees. To the

extent records of hours worked are not kept, Plaintiff and those similarly situated are entitled to a

reasonable estimate.

                           COLLECTIVE ACTION ALLEGATIONS

       46.     Plaintiff brings this action on his own behalf pursuant to 29 U.S.C. § 216(b), and on

behalf of all other similarly situated persons who have been, are being, or will be, adversely affected

by Defendant’s unlawful conduct.

       47.     The collective which Plaintiff seeks to represent and for whom Plaintiff seeks the right

to send “opt-in” notices for purposes of the collective action, and of which Plaintiff is himself a

member, is composed of and defined as follows:

       All former and current full-time hourly employees who use electric forklifts,
       electric pallet jacks, and/or other similar electronic machinery, employed by
       Defendant within 3 years preceding the date of filing of this Complaint through
       the final disposition of this matter.

                                                  6
 Case: 2:20-cv-06234-SDM-CMV Doc #: 1 Filed: 12/04/20 Page: 7 of 12 PAGEID #: 7




        48.     This action is maintainable as an “opt-in” collective action pursuant to 29 U.S.C.

§ 216(b) as to claims for unpaid overtime compensation, liquidated damages, attorneys’ fees and costs

under the FLSA. In addition to Plaintiff, numerous current and former employees are similarly

situated with regard to their claims for unpaid wages and damages. Plaintiff is representative of those

other employees and is acting on behalf of their interests as well as his own in bringing this action.

        49.     These similarly situated employees are known to Defendant and are readily

identifiable through Defendant’s payroll records. These individuals may readily be notified of this

action and allowed to opt-in pursuant to 29 U.S.C. § 216(b), for the purpose of collectively

adjudicating their claims for unpaid overtime compensation, liquidated damages, attorneys’ fees and

costs under the FLSA.

                             OHIO CLASS ACTION ALLEGATIONS

        50.     Plaintiff brings this action pursuant to Fed. R. Civ. P. 23(a) and (b)(3) on behalf of

himself and all other current or former persons employed by Defendant within the last two years

(“Ohio Class”) defined as:

        All former and current full-time hourly employees who use electric forklifts,
        electric pallet jacks, and/or other similar electronic machinery, employed by
        Defendant within 2 years preceding the date of filing of this Complaint through
        the final disposition of this matter.

        51.     The class is so numerous that joinder of all class members is impracticable. Plaintiff

is unable to state the exact size of the potential Ohio Class but, upon information and belief, avers that

it consists of approximately 40 persons just at his location.

        52.     There are questions of law or fact common to the Ohio Class including: whether

Defendant failed to pay its employees for pre-shift work, whether it failed to pay its employees for




                                                    7
 Case: 2:20-cv-06234-SDM-CMV Doc #: 1 Filed: 12/04/20 Page: 8 of 12 PAGEID #: 8




short rest periods of 20 minutes or less, whether these company-wide practices resulted in the

underpayment of overtime, and whether such overtime compensation remains unpaid.

          53.   Plaintiff will adequately protect the interests of the Ohio Class. His interests are not

antagonistic to but, rather, are in unison with, the interests of the Ohio Class members. Plaintiff’s

counsel has broad experience in handling class action wage-and-hour litigation and are fully qualified

to prosecute the claims of the Ohio Class in this case.

          54.   The questions of law or fact that are common to the Ohio Class predominate over any

questions affecting only individual members. The primary questions that will determine Defendant’s

liability to the Ohio Class, listed above, are common to the class as a whole, and predominate over

any questions affecting only individual class members.

          55.   A class action is superior to other available methods for the fair and efficient

adjudication of this controversy. Requiring Ohio Class members to pursue their claims individually

would entail a host of separate suits, with concomitant duplication of costs, attorneys’ fees, and

demands on court resources. Many Ohio Class members’ claims are sufficiently small that they would

be reluctant to incur the substantial cost, expense, and risk of pursuing their claims individually.

Certification of this case pursuant to Fed. R. Civ. P. 23 will enable the issues to be adjudicated for all

class members with the efficiencies of class litigation.

                                          COUNT ONE
                                    (FLSA Overtime Violations)

          56.   Plaintiff incorporates by reference the foregoing allegations as if fully rewritten

herein.

          57.   Defendant’s practice and policy of not paying Plaintiff and other similarly situated

employees for all time worked and all overtime compensation earned at a rate of one and one-half




                                                    8
 Case: 2:20-cv-06234-SDM-CMV Doc #: 1 Filed: 12/04/20 Page: 9 of 12 PAGEID #: 9




times their regular rate of pay for all hours worked over 40 each workweek violated the FLSA, 29

U.S.C. §§ 201-219, 29 C.F.R. § 785.24.

          58.   Defendant’s failure to keep records of all hours worked for each workday and the total

hours worked each workweek by Plaintiff and other similarly situated employees violated the FLSA,

29 U.S.C. §§ 201-219, 29 C.F.R. § 516.2(a)(7).

          59.   By engaging in the above-mentioned conduct, Defendant willfully, knowingly, and/or

recklessly violated provisions of the FLSA.

          60.   As a result of Defendant’s practices and policies, Plaintiff and other similarly situated

employees have been harmed in that they have not received wages due to them pursuant to the FLSA,

and because such wages remain unpaid, damages continue.

                                        COUNT TWO
                          (Ohio Overtime and OPPA - Class Violations)

          61.   Plaintiff incorporates by reference the foregoing allegations as if fully rewritten

herein.

          62.   Defendant’s practice and policy of not paying Plaintiff and other similarly situated

employees for all time worked and all overtime compensation earned at a rate of one and one-half

times their regular rate of pay for all hours worked over 40 each workweek violated Ohio law.

          63.   Defendant’s failure to keep records of all hours worked for each workday and the total

hours worked each workweek by Plaintiff and other similarly situated employees violated Ohio law.

          64.   Additionally, the OPPA requires Defendant to pay Plaintiff and the Ohio Class

Members all wages, including overtime, on or before the first day of each month, for wages earned

by them during the first half of the preceding month ending with the fifteenth day thereof, and on

or before the fifteenth day of each month, for wages earned by them during the last half of the

preceding calendar month. See O.R.C. § 4113.15(A).

                                                   9
Case: 2:20-cv-06234-SDM-CMV Doc #: 1 Filed: 12/04/20 Page: 10 of 12 PAGEID #: 10




          65.   During relevant times, Plaintiff and the Ohio Class Members were not paid all

overtime wages earned within 30 days of performing the work. See O.R.C. § 4113.15(B).

          66.   Plaintiff’s and the Ohio Class Members’ earned overtime compensation remains

unpaid for more than 30 days beyond their regularly scheduled payday.

          67.   The OPPA provides for liquidated damages in an amount equal to six percent (6%)

of the amount of the claim still unpaid or two hundred dollars per pay period, whichever is greater.

          68.   By engaging in the above-mentioned conduct, Defendant willfully, knowingly, and/or

recklessly violated provisions of Ohio law.

          69.   As a result of Defendant’s practices, Plaintiff and other similarly situated Ohio Class

employees have been harmed in that they have not received wages due to them pursuant to Ohio’s

wage and hour laws, and because such wages remain unpaid, damages continue.

                                    COUNT THREE
                  (Damages Pursuant to O.R.C. § 2307.60 - Class Violations)

          70.   Plaintiff incorporates by reference the foregoing allegations as if fully rewritten

herein.

          71.   As a result of Defendant’s practices and policies, Plaintiff and the Ohio Class

Members have been harmed in that they have not received wages due to them pursuant to Ohio

law.

          72.   The Fair Labor Standards Act, 29 U.S.C. § 216(a), imposes criminal penalties for

willful violations of the FLSA.

          73.   By their acts and omissions described herein, Defendant has willfully violated the

FLSA, and Plaintiff and the Ohio Class have been injured as a result.

          74.   O.R.C. § 2307.60 permits anyone injured in person or property by a criminal act to

recover damages in a civil action, including exemplary and punitive damages.

                                                  10
Case: 2:20-cv-06234-SDM-CMV Doc #: 1 Filed: 12/04/20 Page: 11 of 12 PAGEID #: 11




       75.    As a result of Defendant’s willful violations of the FLSA, Plaintiff and the Ohio

Class Members are entitled to compensatory and punitive damages pursuant to O.R.C. § 2307.60.

                                   PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, and all similarly situated persons, collectively pray that this

Honorable Court:

   A. Conditionally certify this case as a “collective action” pursuant to 29 U.S.C. §216(b), and
      direct that Court-approved notice be issued to similarly situated individuals informing them
      of this action and enabling them to opt-in;

   B. Certify the Ohio Class pursuant to Fed. R. Civ. P. 23;

   C. Enter judgment against Defendant and in favor of Plaintiff, the opt-ins who join this case
      pursuant to 29 U.S.C. § 216(b), and the Ohio Class Members;

   D. Award Plaintiff, and the collective and class he represents, actual damages for unpaid
      wages, and liquidated, exemplary, and punitive damages as provided under the FLSA and
      Ohio law;

   E. Award Plaintiff, and the collective and class he represents, pre-judgment and/or post-
      judgment interest at the statutory rate;

   F. Award Plaintiff, and the collective and class he represents, attorneys’ fees, costs, and
      disbursements; and

   G. Award Plaintiff, and the collective and class he represents, further and additional relief as
      this Court deems just and proper.




                                               11
Case: 2:20-cv-06234-SDM-CMV Doc #: 1 Filed: 12/04/20 Page: 12 of 12 PAGEID #: 12




                                                               Respectfully submitted,

                                                               NILGES DRAHER LLC

                                                               /s/ Robi J. Baishnab
                                                               Robi J. Baishnab (0086195)
                                                               34 N. High St., Ste. 502
                                                               Columbus, OH 43215
                                                               Telephone:      (614) 824-5770
                                                               Facsimile:      (330) 754-1430
                                                               Email: rbaishnab@ohlaborlaw.com

                                                               Hans A. Nilges (0076017)
                                                               Shannon M. Draher (0074304)
                                                               7266 Portage Street, N.W., Suite D
                                                               Massillon, OH 44646
                                                               Telephone:    (330) 470-4428
                                                               Facsimile:    (330) 754-1430
                                                               Email: hans@ohlaborlaw.com
                                                                      sdraher@ohlaborlaw.com

                                                               Counsel for Plaintiff




                                         JURY DEMAND

      Plaintiffs hereby demand a trial by jury on all issues so triable.

                                                       /s/ Robi J. Baishnab
                                                       Counsel for Plaintiff




                                                 12
